Title: To Thomas Jefferson from Thomas Ritchie, 23 November 1820
From: Ritchie, Thomas
To: Jefferson, Thomas

Richmond
Novr 23, 1820T Ritchie, in his own name & that of the Author, requests Mr Jefferson’s Acceptance of this Book.—T.R. trusts he will read it—and, if perfectly agreeable to Mr J. hopes, that at his leisure he will give his opinion of it. It were desirable that Mr J. would permit that opinion, if favorable, to go out to the Public—but, that must rest with himself.With best respects, &c &c. in haste,